DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2. This office action (Corrected Notice of Allowance) is in response to the information disclosure filed on 02/04/2021. Claims 6, 7, 8 and 16 were previously cancelled, claims 1-5, 11-15 and 17-20 were previously amended and new claims 21-74 were added by the amendment of 01/12/2021. The pending claims 1-5, 11-15 and 17-74 are now allowed.

Information Disclosure Statement

In response to the Information Disclosure statement (IDS) received on 02/04/2021 after Allowance and before the payment of issue fee, the following action has been taken:
THE PRESECUTION OF THIS CASE IS CLOSED AS OF THE DATE THE NOTICE OF ALLOWANCE WAS MAILED ON 02/08/2021.
The information disclosure statement (IDS) submitted on 02/04/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. Attached with this correspondence is the initialed copy of the IDS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TESFALDET BOCURE/Primary Examiner, Art Unit 2633